Citation Nr: 1035483	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder (claimed as 
posttraumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
August 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The claim was remanded in May 2006, December 2006, 
and March 2007 for further evidentiary development.   In January 
2010, the Board dispatched the claim to the Veterans Health 
Administration (VHA) for an expert opinion.  All actions have 
been accomplished, and the claim is ripe for appellate review.  

The Veteran appeared at a Videoconference Hearing in February 
2007.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran experiences schizoaffective disorder, compounded 
by homelessness and a history of substance abuse.  

2.  The Veteran does not have PTSD, and the competent medical 
evidence of record indicates that it would be impossible for the 
Veteran's condition to have originated in service or within the 
first post-service year; the Veteran's testimony, given 
manifestations of psychosis associated with his condition, is not 
credible when viewed against the opinions of the medical 
professionals of record.  






CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the Veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In VCAA letters to the Veteran, he was informed about the 
information and evidence not of record that is necessary to 
substantiate his service connection claim, the information and 
evidence that VA will seek to provide, and the information and 
evidence the claimant is expected to provide.  In addition, an 
additional VA letter provided the Veteran notice regarding the 
evidence and information needed to establish a disability rating 
and effective dates, as outlined in Dingess-Hartman.  

Also, the Veteran is represented by the California Department of 
Veterans Affairs, and that organization is presumed to have 
knowledge of what is necessary to substantiate claims for service 
connection.  Neither the Veteran nor his representative has 
suggested prejudicial error with respect to the content or timing 
of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes post-service pertinent medical records and the 
Veteran's service treatment records. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  In the present case, the Veteran was afforded a 
comprehensive VA psychiatric examination to determine the 
specific nature of his psychiatric disability.  An examination, 
dated in October 2009, determined that the Veteran did not 
experience PTSD, with the Veteran's current condition being noted 
to be schizoaffective disorder.  A subsequent opinion from a 
Veterans Health Administration psychiatrist determined that the 
Veteran's schizoaffective disorder could not have been present in 
service or within a year of service discharge, as symptoms of 
this psychotic disorder would be so obvious, that not having them 
noted in service treatment records (or in medical records dated 
within a year of service discharge) is fatal to a claim for 
service connection.  These examinations/opinions are adequate to 
resolve the issue on appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(4); McLendon at 79.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).   Under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Certain chronic disorders, including psychoses, will be presumed 
to be service-connected if manifested to a compensable degree 
within a year of service discharge.  See 38 C.F.R. §§ 3.307, 
3.309.  

Analysis

The Veteran contends that he developed an acquired psychiatric 
disorder as a result of his active military service.  He has 
specifically alleged developing PTSD as a result of exposure to 
several stressors in service.  

In developing a claim for service connection for a psychiatric 
condition, VA has a duty to explore all possible psychiatric 
diagnoses which may reasonably be encompassed in the Veteran's 
claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

The Veteran has a rather inconsistent history of psychiatric 
treatment.  In service, he was treated for alcohol abuse, and he 
attests to being admitted to a mental health facility for one day 
in the year following his discharge from service (1978).  There 
are no records of his hospitalization in 1978; however, the Board 
does not contest the fact that the Veteran visited such a 
facility at some point during that year.  The record is, however, 
silent for documented psychiatric treatment until many years 
after service, with treatment beginning in 1999 and continuing 
sporadically into recent years.  There have been differing 
diagnoses made during this timeframe, with the Veteran showing 
symptoms of PTSD and alleging in-service stressors as being 
responsible for this.  It is not, however, readily apparent that 
the Veteran does experience PTSD.  

Indeed, while a September 1999 VA social work visit indicated a 
possible diagnosis of PTSD, later clinical evaluations, including 
evaluations of a nurse practitioner in June 2003 and a 
psychiatrist in February 2005, noted psychosis with a suspected 
diagnosis of chronic schizophrenia.  A VA examination, dated in 
October 2009, assessed the Veteran as having schizoaffective 
disorder, with no additional diagnosis of PTSD.  

Essentially, the Board must conclude that the Veteran does not 
have a current diagnosis of PTSD, and, given recent and 
comprehensive mental health assessments, must conclude that his 
psychiatric condition is best categorized as schizoaffective 
disorder.  As such, the regulations applicable for the 
development of PTSD claims are inapplicable (i.e. 38 C.F.R. 
§ 3.304(f)), and the claim will be adjudicated on a direct 
service connection basis.  See 38 C.F.R. § 3.303.  

The Board, in noting the most recent diagnosis of schizoaffective 
disorder, ordered that an expert opinion be entered with regard 
to the etiology of this condition.  That is, the Board was aware 
of its duty under Clemons to develop claims for PTSD in a manner 
that encompasses all possible psychiatric diagnoses.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran has a history 
of homelessness and vagrancy, and as he has demonstrably been an 
unreliable historian due to his diagnosed episodes of psychosis, 
an additional examination was felt to be unnecessary, and the 
claims file was dispatched to an expert within the Veterans 
Health Administration (VHA) for an opinion on a possible nexus 
between current schizoaffective disorder and service.  The 
returned opinion, from a staff psychiatrist at the VA Medical 
Center in Durham, North Carolina, stated that the October 2009 
diagnosis of schizoaffective disorder was "consistent with 
treatment records," especially the "diagnosis of schizophrenia 
made by a nurse practitioner in June 2003."  The expert also 
noted that a history of homelessness and inhalant abuse 
confounded the diagnosis of schizoaffective disorder.  Regarding 
a nexus, the VHA expert noted that there was no episode of a 
major mental illness in service, and that although schizophrenia 
usually occurs "in adolescence or early adulthood," it could 
appear "later in life" (i.e. post-service).  The VHA 
psychiatrist stated that an acute episode of psychosis or 
prodromal symptoms would be "hard to miss" during service, and 
that military records did not mention any "bizarre behavior or 
gross disorganization that could only be explained by undiagnosed 
psychosis."  The VHA expert concluded that the one-day stay at a 
psychiatric hospital in 1978 does not provide sufficient data to 
link the current psychotic diagnosis to military service.   In 
issuing this opinion, the VHA psychiatrist explained that he 
spent an hour reviewing the medical history, and that his 
conclusion is made within a reasonable degree of medical 
certainty.  

The Veteran maintains that he has PTSD as a result of abuse 
handed to him by a Drill Sergent in basic training.  Given, 
however, the fact that the Veteran has noted episodes of 
psychosis, which would by definition include breaks with reality, 
the Board cannot consider his assertions on this matter to be 
credible when weighed against the opposing testimony of medical 
professionals.  See Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the Board 
is charged with the duty to assess the credibility and weight 
given to evidence).   Indeed, the competent medical evidence of 
record supports a diagnosis of schizoaffective disorder, which 
did not manifest itself until many years post-service, a finding 
that, even without the support of medical experts, also weighs 
against the Veteran's assertions.   See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or persistent 
disability). 

The October 2009 VA examination established a diagnosis of 
schizoaffective disorder, and the VHA expert opinion determined 
that, if the condition were to have originated in service or 
within a year after separation, that there would have been some 
episode of acute psychosis or prodromal symptoms which would have 
been difficult to miss by service personnel.  The VHA physician 
implied that an episode of psychosis would be impossible to not 
notice, and thus the lack of documentation of psychiatric illness 
in-service (or until many years thereafter) weighs against a 
finding of service connection.  The only evidence to contradict 
this is the Veteran's lay testimony, and while he is competent to 
describe his symptoms and to attribute his feelings of anxiety to 
an alleged episode with a Drill Sergeant, the fact that his 
diagnosed schizoaffective disorder is productive of psychosis 
(which, by necessity, would include delusional behavior) makes 
such assertions rather non-credible when viewed against the well-
reasoned medical conclusions of multiple medical experts.  As 
such, the evidence is against a nexus between a current 
psychiatric disorder and service, and the claim for service 
connection must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder (claimed as 
posttraumatic stress disorder (PTSD)) is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


